Citation Nr: 0425378	
Decision Date: 09/15/04    Archive Date: 09/23/04	

DOCKET NO.  03-17 758	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to an increased evaluation for lumbosacral 
strain, currently evaluated as 20 percent disabling.

3.  Entitlement to an increased evaluation for internal 
derangement of the right knee, postoperative status, 
currently evaluated as 10 percent disabling.

4.  Entitlement to an increased evaluation for internal 
derangement of the left knee, currently evaluated as 
10 percent disabling.

5.  Entitlement to a total compensation evaluation on the 
basis of individual unemployability (TDIU).



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from August 1982 to May 1986.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 decision of the VARO 
in Cleveland, Ohio.  The RO denied entitlement to increased 
evaluations for the bilateral knee disabilities, granted 
entitlement to an increased evaluation of 20 percent 
lumbosacral strain, effective March 15, 2001, and denied 
entitlement to service connection for PTSD.

The veteran was previously scheduled for a requested an in-
person hearing before a Veterans Law Judge in Washington, DC, 
in May 2004.  He failed to appear for the hearing.  The Board 
has accordingly construed his request for such hearing as 
having been withdrawn.  38 C.F.R. § 20.702(d) (2003).

In June 2003 the RO denied entitlement to a TDIU.  In March 
2004 the veteran submitted a notice of disagreement with the 
June 2003 denial.  He has not been issued a statement of the 
case addressing this denial.  This matter is addressed in the 
remand portion of this decision.

The issues of entitlement to increased evaluations for the 
bilateral knee and low back disabilities are addressed in the 
remand portion of the decision and are REMANDED to the RO via 
the Appeals Management Center (AMC) in Washington, DC.  VA 
will notify the veteran if further action is required on his 
part.


FINDINGS OF FACT

1.  All assistance necessary for an equitable disposition of 
this appeal has been completed to the extent possible.

2.  The record does not establish that the veteran engaged in 
combat in service.

3.  The veteran has not submitted credible supporting 
evidence that claimed in-service stressors occurred.

4.  The veteran's statements regarding his alleged stressor 
during service are vague and inconsistent, and are therefore 
not credible.

5.  Previous diagnoses of PTSD are not based on any verified, 
credible stressor from the veteran's active service.

6.  The claim of entitlement to service connection for PTSD 
does not present a question of medical complexity or 
controversy so as to warrant referral for an independent 
medical (IME) opinion.


CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by active service. 
38 U.S.C.A. §§ 1110, 1154(b), 5103, 5103A, 5107(a) (West 
2002); 38 C.F.R. §§ 3.159, 3.303, 3.304, added May 19, 1993, 
58 Fed. Reg. 29110 (May 19, 1993), and as amended effective 
March 7, 1997, 64 Fed. Reg. 32807-32808 (June 18, 1999) and 
67 Fed. Reg. 10332 (Mar. 7, 2002), 4.125 (1999) as amended 61 
Fed. Reg. 52700 (October 8, 1996).

2.  The criteria for an opinion from an independent medical 
expert have not been met.  38 U.S.C.A. §§ 5103, 5103A, 7109 
(West 2002); 38 C.F.R. §§ 3.159, 20.901(d), 20.902 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter:  Duties to Notify & to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096, now codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002), was enacted on 
November 9, 2000, before the veteran filed his claim in 
December 2001.  

This law eliminated the former statutory requirement that 
claims be well grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 
1991).  The VCAA includes an enhanced duty on the part of VA 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  

VA issued regulations to implement the VCAA in August 2001.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2003).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a), the second sentence of 
38 C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), which 
were effective August 29, 2001.  

VA has stated that the provisions of this rule merely 
implement the VCAA and do not provide any rights other than 
those provided in the VCAA.  66 Fed. Reg. 45,629.  
Accordingly, in general where the record demonstrates that 
the statutory mandates have been satisfied, the regulatory 
provisions likewise are satisfied.  

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  




As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  

The December 2002 rating decision, June 2003 statement of the 
case, and VA letters apprised the veteran of the information 
and evidence needed to substantiate his claim for service 
connection, the laws applicable in adjudicating the appeal, 
and the reasons and bases for VA's decision.  Furthermore, 
these documents outline the specific medical and lay evidence 
that was considered when the determinations were made.  

In particular, in an January 2002 letter, the veteran was 
informed of the enactment of the VCAA and was advised to 
identify any evidence in support of his claim that had not 
been obtained.  He was also advised of the evidence he needed 
to submit to show that he was entitled to service connection 
for his claimed disability.  The letter further informed him 
that VA would obtain his service medical records, VA records, 
and other pertinent federal records.  

He was informed that VA would also make reasonable efforts to 
obtain any identified private medical evidence.  However, it 
was ultimately his responsibility to submit any private 
records.  As such, the Board finds that the correspondence 
satisfied VA's duty to notify the veteran of the information 
and evidence necessary to substantiate his claim as required 
by Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In the June 2003 statement of the case the RO provided the 
specific provisions of the VCAA of 2000, and made it clear 
that it had applied this provisions to the veteran's case at 
hand.


The Board notes that, in a decision promulgated on September 
22, 2003, Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, (PVA), 345 F.2d 1334 (Fed. Cir. 2003), the 
United States Court of Appeals for the Federal Circuit (CAFC) 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C. § 5103(b)(1).  
The CAFC concluded that the 30-day period provided in 
§ 3.159(b)(1) to respond to a VCAA duty to notify is 
misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  However, a year has passed since the 
initial July 2002 letter was sent to the veteran by the RO.  

Accordingly, the Board concludes that the veteran has been 
provided statutorily sufficient time and opportunity to 
submit evidence in support of his claim.  Also, it must be 
noted that the President signed a technical amendment to 
clarify that the time limitations for submitting evidence in 
the VCAA do not prevent VA from issuing a decision before 
expiration of that time period.  Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 701, 117 Stat. 2651, ___ (Dec. 
16, 2003) (to be codified at 38 U.S.C. § ____).  

It is also noted that a recent case of the United States 
Court of Appeals for Veterans Claims (CAVC) held that 
compliance with 38 U.S.C.A. § 5103 required that the VCAA 
notice requirement be accomplished prior to an initial 
unfavorable agency of original jurisdiction decision.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Here, the 
veteran's notification letter was sent in January 2003, and 
his claim was initially denied in December 2002.  
Accordingly, the RO's procedural actions comply with 
Pelegrini, supra.  

The CAVC in Pelegrini also held, in part, that a VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must:  (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim."  

This new "fourth element" of the notice requirement comes 
from the language of 38 C.F.R. § 3.159(b)(1).  As discussed 
above, the Board has found that the veteran was provided 
every opportunity to identify and submit evidence in support 
of his claim.  See also, VAOPGCPREC 01-04.  Furthermore, the 
RO scheduled a hearing before a Veteran's Law Judge in 
response to the veteran's request; however he failed to 
report for such hearing, and no additional evidence has been 
identified or received.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

In this case, because each of the four content requirements 
of a VCAA notice has been fully satisfied, any error in not 
providing a single notice to the veteran covering all content 
requirements is harmless error.  

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  

The law provides that the assistance provided by VA shall 
include providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on the claim.  An examination is 
deemed "necessary" if the record does not contain 
sufficient medical evidence for VA to make a decision on the 
claim.  

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate the claim that has been addressed in this 
decision.  His service medical records and all identified 
pertinent private treatment records are included in the file.  


The veteran has been accorded ample opportunity to present 
evidence and argument in support of this appeal and has not 
identified any additional pertinent evidence to be associated 
with the record.  Hence, VA's duty to assist the veteran in 
the development of the veteran's claim has been satisfied.  

With respect to the duty to assist, the RO has secured VA 
medical records.  See Charles v. Principi, 16 Vet. App. 370 
(2002).  

The veteran was accorded a psychiatric examination by VA in 
2002 and the VA physician reviewed the entire claims folder, 
to include the service medical records, VA outpatient 
records, and the report of the VA examination in June 2002.  
He was again psychiatrically examined by VA in October 2002.  
Accordingly, the Board is satisfied that the duty to assist 
has been met.  38 U.S.C.A. § 5103A.


Criteria

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military or, if preexisting active service, was aggravated 
therein. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d).

Service connection for PTSD requires medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed in- 
service stressor. 

If the claimed stressor is related to combat, service 
department evidence that the veteran engaged in combat or 
that the veteran was awarded the Purple Heart, Combat 
Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed in-service stressor. 
Additionally, if the claimed stressor is related to the 
claimant having been a prisoner of war, prisoner of war 
experience which satisfies the requirements of Sec. 3.1(y) of 
this part will be accepted, in the absence of evidence to the 
contrary, as conclusive evidence of the claimed in-service 
stressor. 38 C.F.R. § 3.304(f), effective prior to March 7, 
1997; added 58 Fed. Reg. 29110, effective May 19, 1993).

Eligibility for service connection of a well-grounded PTSD 
claim requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a); a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred. If the evidence establishes 
that the veteran engaged in combat with the enemy and the 
claimed stressor is related to this combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor. 

If the evidence establishes that the veteran was a prisoner 
of war under the provisions of Sec. 3.1(y) of this part and 
the claimed stressor is related to that prisoner of war 
experience, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor. 38 C.F.R. § 3.304(f) (1999) (emphasis added) as 
amended effective March 7, 1997, 64 Fed. Reg. 32807-32808 
(June 18, 1999); see 38 U.S.C.A. § 1154(b) (West 1991); see 
also Cohen v. Brown, 10 Vet. App. at 138; Zarycki v. Brown, 6 
Vet. App. 91, 98 (1993). 




Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with Sec. 4.125(a) of this chapter; a link, 
established by medical evidence, between current symptoms 
and an in-service stressor; and credible supporting evidence 
that the claimed in-service stressor occurred. Although 
service connection may be established based on other in-
service stressors, the following provisions apply for 
specified in-service stressors as set forth below:

(1) If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.

(2) If the evidence establishes that the veteran was a 
prisoner-of-war under the provisions of Sec. 3.1(y) of this 
part and the claimed stressor is related to that prisoner-
of-war experience, in the absence of clear and convincing 
evidence to the contrary, and provided that the claimed 
stressor is consistent with the circumstances, conditions, 
or hardships of the veteran's service, the veteran's lay 
testimony alone may establish the occurrence of the claimed 
in-service stressor.

(3) If a post-traumatic stress disorder claim is based on 
in-service personal assault, evidence from sources other 
than the veteran's service records may corroborate the 
veteran's account of the stressor incident. Examples of such 
evidence include, but are not limited to: records from law 
enforcement authorities, rape crisis centers, mental health 
counseling centers, hospitals, or physicians; pregnancy 
tests or tests for sexually transmitted diseases; and 
statements from family members, roommates, fellow service 
members, or clergy. 


Evidence of behavior changes following the claimed assault 
is one type of relevant evidence that may be found in these 
sources. Examples of behavior changes that may constitute 
credible evidence of the stressor include, but are not 
limited to: a request for a transfer to another military 
duty assignment; deterioration in work performance; 
substance abuse; episodes of depression, panic attacks, or 
anxiety without an identifiable cause; or unexplained 
economic or social behavior changes. 

VA will not deny a post-traumatic stress disorder claim that 
is based on in-service personal assault without first 
advising the claimant that evidence from sources other than 
the veteran's service records or evidence of behavior 
changes may constitute credible supporting evidence of the 
stressor and allowing him or her the opportunity to furnish 
this type of evidence or advise VA of potential sources of 
such evidence. VA may submit any evidence that it receives 
to an appropriate medical or mental health professional for 
an opinion as to whether it indicates that a personal 
assault occurred.  38 C.F.R. § 3.304(f) as amended at 67 
Fed. Reg. 10332, Mar. 7, 2002.

However, a veteran is still required to show evidence of a 
current disability and a link between that current disability 
and service.  See Kessel v. West, 13 Vet. App. 9, 17-19 
(1999) (holding that section 1154(b) does not obviate the 
requirement that the veteran submit evidence of a current 
disability and evidence of a nexus between the current 
disability and service); see also Clyburn v. West, 12 Vet. 
App. 296, 303 (1999).

"Engaged in combat" requires that a veteran have participated 
in events constituting an actual fight or encounter with a 
military foe or hostile unit or instrumentality. However, the 
issue of whether any particular set of circumstances 
constitutes engagement in combat with the enemy must be 
resolved on a case-by-case basis based on the facts of each 
case.

Any evidence which is probative of the issue of whether a 
veteran engaged in combat may be used by a veteran to support 
a veteran's assertion that he was engaged in combat. The 
benefit of the doubt rule applies to determinations of 
whether a veteran engaged in combat with the enemy. 


If there is a balance of positive and negative evidence, the 
issue must then be resolved in the veteran's favor. 
VAOPGCPREC 12-99; see 38 U.S.C.A. § 1154(b) (West 1991); 
Gaines v. West, 11 Vet. App. 353, 359 (1998).

Where the claimed stressor is not related to combat, the 
veteran's lay testimony itself, will not be enough to 
establish the occurrence of the alleged stressor. Instead, 
the record must contain evidence that corroborates the 
veteran's testimony as to the occurrence of the claimed 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395-396 
(1996); see Dizoglio v. Brown, 9 Vet. App. 163 (1996); 
Zarycki, supra.

The requisite additional evidence needed for corroboration 
may be obtained from sources other than the veteran's service 
medical records.  Moreau, supra; see also Patton v. West, 12 
Vet. App. 272, 277 (1999).

The Board notes that 38 C.F.R. § 3.304(f), as written above 
was amended to conform to the Cohen holding. 64 Fed. Reg. 
32807 (1999). 

As the Cohen determination was in effect when the RO reviewed 
this case, the Board finds no prejudice to the veteran in 
proceeding with this case at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes. 

This rule does not mean that any manifestation in service 
will permit service connection. To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."

When the disease identity is established, there is no 
requirement of evidentiary showing of continuity. When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim. 38 C.F.R. § 3.303(b).

(a) When, in the judgment of the Board, expert medical 
opinion, in addition to that available within the 
Department, is warranted by the medical complexity or 
controversy involved in an appeal case, the Board may secure 
an advisory medical opinion from one or more independent 
medical experts who are not employees of the Department. 

(b) The Secretary shall make necessary arrangements with 
recognized medical schools, universities, or clinics to 
furnish such advisory medical opinions at the request of the 
Chairman of the Board.  Any such arrangement shall provide 
that the actual selection of the expert or experts to give 
the advisory opinion in an individual case shall be made by 
an appropriate official of such institution. 

(c) The Board shall furnish a claimant with notice that an 
advisory medical opinion has been requested under this 
section with respect to the claimant's case and shall 
furnish the claimant with a copy of such opinion when it is 
received by the Board. 38 U.S.C.A. § 7109.

Independent medical expert opinions. When, in the judgment 
of the Board, additional medical opinion is warranted by the 
medical complexity or controversy involved in an appeal, the 
Board may obtain an advisory medical opinion from one or 
more medical experts who are not employees of the Department 
of Veterans Affairs.  

Opinions will be secured, as requested by the Chairman of 
the Board, from recognized medical schools, universities, 
clinics, or medical institutions with which arrangements for 
such opinions have been made by the Secretary of Veterans 
Affairs.  An appropriate official of the institution will 
select the individual expert, or experts, to give an 
opinion.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt 
doctrine in resolving each such issue shall be given to the 
veteran. 38 U.S.C.A. § 5107(b) (West 2000); 38 C.F.R. §§ 
3.102, 4.3 (2003).


Factual Background & Analysis

The records do not show that the veteran engaged in combat 
with the enemy and it is not otherwise contended.  The 
veteran claims that he has PTSD that is a result of an 
inservice event when he fell off an aircraft on which he was 
working to remove snow and wound up lying on the freezing 
ground for some 45 minutes before being found.  The available 
service medical records reflect that he sustained a twisted 
right knee in December 1984 when he slipped on some ice.  The 
knee eventually required arthroscopic surgery.  There is no 
reference in the service medical records to a fall from any 
aircraft or to his having been stuck lying in a patch of snow 
for some 45 minutes.  The veteran has submitted no objective 
evidence to corroborate his contentions.

The veteran's record of service (DD-214) shows that he 
trained and served as an aircraft maintenance specialist.  He 
served during the early and mid-1980's, and has no combat 
service.

The post service medical evidence includes the report of a VA 
examination accorded the veteran in July 1988.  At that time, 
he referred to having fallen off an aircraft while shoveling 
snow off it in December 1983.  

It was indicated that he had injured both knees and the low 
back in the accident.  There was no reference to the presence 
of any psychiatric symptomatology connected with the injury 
residuals.

The veteran was hospitalized by VA in August 1990 for alcohol 
dependence.  Mental status examination findings during 
hospitalization were unremarkable.  The Axis I diagnosis was 
continuous alcohol dependence.  There was no Axis II 
diagnosis.

Subsequent medical records show that the veteran was involved 
in a carjacking incident in November 1993.  Reportedly, he 
had obtained his first "good" (with benefits and chances of 
promotion) job three months prior to the accident and had 
purchased a new car.  

He stopped to pick up three men he knew, but one of them who 
was reportedly high on drugs pulled a gun and announced they 
were going to hijack the car.  The veteran then wrecked the 
car and the three ran away.  

When the veteran was seen by VA in neuropsychology 
consultation in April 1994, he complained of symptoms of 
PTSD.  The examiner opined that PTSD accounted for many of 
his cognitive symptoms.

Additional post service records include the report of 
psychological evaluation accorded the veteran by VA in June 
2002.  He again referred to the incident in service wherein 
he had fallen off an aircraft while attempting to remove snow 
from the fuselage.  He stated that he landed on his knees and 
experienced so much pain that he could not move.  He claimed 
that he was on the tarmac for at least 45 minutes until he 
was found.  He felt angry because soldiers who were driving 
by did not stop to help him sooner.  He was also frustrated 
when he was allegedly told to falsify the event by stating 
that he had slipped on a patch of ice.  

The veteran also described the carjacking incident in 1993.  
Since that incident, he had been fired from at least eight 
different jobs.  He underwent psychological testing and the 
examining psychologist gave a diagnosis of PTSD.  

The examiner opined that the veteran experienced a traumatic 
event during service.  He stated that following the event the 
veteran developed anxiety and demonstrated a decline in 
psychological functioning as often seen in PTSD.  

The veteran reported that he reexperienced the event through 
intrusive thoughts and nightmares and developed an avoidance 
pattern by changing his shift duty, staying away from fellow 
soldiers, and drinking heavily.  He also developed sleep 
difficulties, hypervigilance, and anger management problems.  
The examiner noted there was no documented evidence of PTSD 
symptoms following the event as well as no attempt from the 
veteran to claim anxiety or PTSD until after being diagnosed 
with PTSD related to the carjacking event a number of years 
following service discharge.  

The examiner stated that "while it is clear that the 
carjacking event contributed to the severity of his PTSD and 
unemployability, I cannot rule out the possibility that he 
had PTSD prior to this second, traumatic event."  The Axis I 
diagnosis was chronic PTSD.  Also diagnosed was a cognitive 
disorder, not otherwise specified.

In November 2002 a VA physician reviewed the entire claims 
file, including the service medical records, the VA 
outpatient records, and the report of the VA examination in 
June 2002.  

The physician noted that the service personnel records showed 
the veteran had a drinking problem as early as 1984 prior to 
sustaining the knee injuries.  He stated that the VA 
outpatient records reflected that the veteran was diagnosed 
as having PTSD secondary to the carjacking incident with 
associated traumatic head injury after service in 1994.  

It was the physician's opinion that "based upon reasonable 
medical certainty," the veteran's PTSD "was due to the 
traumatic hijacking and head injury that he sustained after 
service in 1994 and not due to any inservice trauma."  The 
physician indicated he was not impressed by the history the 
veteran gave regarding what happened to him in service.

Based on a review of the medical evidence of record, the 
Board is of the opinion that the probative medical evidence 
is against the claim for service connection for PTSD.  While 
a VA psychologist indicated in June 2002 that in his opinion 
the veteran sustained a traumatic event during service and 
following the event developed anxiety and a decline in 
psychological functioning as often seen in PTSD, the examiner 
also acknowledged there did not appear to be any documented 
evidence of PTSD symptoms following the event as well as no 
attempt by the veteran to claim anxiety or PTSD until after 
being diagnosed with PTSD related to the carjacking incident 
sustained many years following service discharge.  

The psychologist indicated it was clear that the carjacking 
incident contributed to the severity of the veteran's PTSD.  
He added that he could not rule out the "possibility" that 
the veteran had PTSD prior to the event.  His comments are 
essentially equivocal.  

The weight of a medical opinion is diminished where that 
opinion is ambivalent, based on an inaccurate factual 
premise, or based on an examination of limited scope, or 
where the basis for the opinion is not stated.  See Reonal v. 
Brown, 5 Vet. App. 548 (1993); Sklar v. Brown, 5 Vet. 
App. 140 (1993); Guerrieri v. Brown, 4 Vet. App. 467 (1993).  

As to the above opinion, the CAVC has held that medical 
evidence must be more than speculative.  Bostain v. West, 11 
Vet. App. 124 (1998); Obert v. Brown, 5 Vet. App. 30 (1993); 
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992); Perlman v. 
Brown, 5 Vet. App. 237, 241 (1993).  Moreover, the CAVC has 
held that where a physician has given no supporting evidence 
for his/her conclusion, such is of limited probative value.  
See Bloom v. West, 12 Vet. App. 185 (1999).

However, the VA physician who reviewed the file in November 
2002 indicated that he had reviewed the entire claims folder, 
including the report of the aforementioned examination and he 
believed with reasonable medical certainty that the veteran's 
PTSD was due to the traumatic carjacking incident in 1994, 
many years following service discharge.  

The physician had access to the entire folder, including the 
report of the aforementioned examination, and was more 
definitive in his opinion that the veteran's PTSD is not 
attributable to any of his experiences during active service.  
The Board agrees with the physician.  The records do not show 
the presence of symptomatology associated with PTSD until 
following the carjacking incident in 1994.  

It is the above medical opinion that the Board has chosen to 
accept, and to reject the other above discussed.  The CAVC 
has held that it is not error for the Board to favor the 
opinion of one competent medical expert over that of another, 
provided that the Board gives an adequate statement of 
reasons and bases.  Owens v. Brown, 7 Vet. App. 429 (1995).

Regarding the veteran's alleged in-service stressor, the 
Board must find that, at this time, the record not only 
currently fails to corroborate his accounts of his alleged 
stressful event, it also raises fundamental issues as to the 
credibility of his evidentiary assertions.  While he has been 
diagnosed with PTSD, the question of whether he was exposed 
to a stressor in service is a factual determination and as 
the CAVC has held:

Just because a physician or other health professional 
accepted appellant's description of his Vietnam experiences 
as credible and diagnosed appellant as suffering from PTSD 
does not mean the Board was required to grant service 
connection for PTSD.  Wilson v. Derwinski, 2 Vet. App. 614 
(1992).  See also Wood v. Derwinski, 1 Vet. App. 190 (1991) 
(aff'd on reconsideration, 1 Vet. App. 406 (1991)).

Moreover, beyond the question of stressor verification, 
credibility is for consideration when adjudicators consider 
the claimant's reports of such subjective features of PTSD as 
the remote emotional reaction to an event designated as a 
"stressor," and a great many of current symptoms that are 
part of the diagnostic criteria.

In light of the above considerations, the problems that arise 
within the veteran's claim of entitlement to service 
connection for PTSD are clear.  In order for the veteran to 
succeed in this claim, at least one or more of an alleged 
stressor must be verified.  That verified stressor(s), and 
not an unverified alleged stressor or an event that does not 
constitute a "stressor," must then form the basis of a 
diagnosis of PTSD.  

There is a further and fundamental issue now raised by this 
record, and that issue is credibility.  The veteran's 
accounts of his alleged stressor not only must be confirmed, 
his lay evidence must otherwise be found credible.  The 
credibility to be accorded to the appellant's lay testimony 
is within the province of the adjudicators and is not a 
matter of medical expertise.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

In conclusion, the Board has determined that there is no 
credible supporting evidence that any claimed in-service 
stressor actually occurred.  West v. Brown, 7 Vet. App. 70, 
79-80 (1994).  The Board has reviewed the record in light of 
the holding in Nat'l Org. of Veterans" Advocates v. Sec'y of 
Veterans Affairs, 330 F.3d. 1345, 1352 (Fed. Cir. 2003).  In 
summary, the CAVC held that a VA regulation that required 
"credible supporting evidence" of the occurrence of a 
stressor in non-combat-related PTSD claims was valid, as the 
regulation did not alter VA's obligation to consider all 
evidence, and that a veteran's statement is certainly 
evidence that must be considered by VA in adjudicating a PTSD 
claim.  

Further, the CAVC observed that 38 C.F.R. § 3.304(f) does not 
alter the VA's obligation to review the entire evidence of 
record, including all pertinent medical and lay evidence, 
when making a determination regarding service connection and 
that 38 C.F.R. § 3.303(a), 38 U.S.C.S. § 1154(a).  

In addition, under 38 C.F.R. § 3.304(b)(2), history 
conforming to accepted medical principles should be given due 
consideration, in conjunction with basic clinical data, and 
be accorded probative value consistent with accepted medical 
and evidentiary principles.  The CAVC concluded that, 
accordingly, 38 C.F.R. § 3.304(f) is not contrary to 38 
U.S.C.S. § 1154(a); nor is it arbitrary or capricious.  
According to the CAVC, the addition of a specific reference 
to lay evidence in 38 U.S.C.S. § 5107(b) does not preclude 
the requirement in 38 C.F.R. § 3.304(f) of "credible 
supporting evidence."  Because § 3.304(f) is consistent with 
38 U.S.C.S. § 5107(b) by not precluding the consideration of 
lay evidence, § 3.304(f) is valid.

Thus, having accorded due consideration to the veteran's 
statements and other lay evidence in addition to official 
records and medical evaluations as well as other information 
of record, the Board concludes there is no current diagnosis 
of PTSD related to service as there is no credible evidence 
that the veteran engaged in combat and there are no 
corroborating military stressors of a non-combat nature.  In 
fact, the diagnosis of PTSD has been linked to post service 
trauma.  In light of the above, there is not an approximate 
balance of positive and negative evidence to which the 
benefit of the doubt standard applies.  The claim remains 
denied with the preponderance of the evidence against 
entitlement to service connection for PTSD.  

Finally, the Board does not find the veteran's claim of 
entitlement to service connection for PTSD, in view of the 
medical opinions already of record, of such complexity or 
controversy that the case should be referred to an 
independent medical expert for review and further opinion.  
38 U.S.C.A. § 7109.


ORDER

Entitlement to service connection for PTSD is denied.  


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration (VBA) AMC.  The law requires 
that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims (CAVC) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (codified at 38 U.S.C. §§ 5109B, 7112).


The CAVC has held that section 5103(a), as amended by the 
Veterans Claims Assistance Act of 2000 (VCAA) and § 3.159(b), 
as recently amended, require VA to inform a claimant of which 
evidence VA will provide and which evidence claimant is to 
provide, and remanding where VA failed to do so.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 202); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).  

The RO issued a VCAA notice letter to the veteran in 
connection with his current appeal in January 2002 and April 
2003.

With regard to the veteran's low back disability, effective 
September 23, 2002, and September 26, 2003, the VA Schedule 
for Rating Disabilities (Rating Schedule) for evaluating 
disorders of the spine was revised.  Under the revised 
criteria, lumbosacral strain is evaluated under Diagnostic 
Code 5237.  Under the new criteria the veteran may be rated 
under either the general rating formula for diseases and 
injuries of the spine, or based on the frequency of 
incapacitating episodes.  

The most recent examination involving the joints was in April 
2002 and does not comment on the frequency of incapacitating 
episodes.  A new examination should be scheduled, with 
consideration of the new criteria.  Additionally, the veteran 
has not been informed of the changes to the rating criteria.

With regard to the back and the knees, the medical evidence 
does not reflect whether the joints in question exhibit 
weakened movement, excess fatigability, incoordination, or 
other functional loss, and whether the pain limits functional 
ability during flareups or when the joint is used repeatedly 
over a period of time.  See Deluca v. Brown, 8 Vet. App. 202, 
205-207 (1995); 38 C.F.R. §§ 4.40, 4.45, 4.59 (2003).  Such 
findings are particularly important in cases where the 
veteran has alleged that his knee disorders warrant higher 
disability ratings.

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the VCAA 
and its implementing regulations.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A and 5107 (West 2002) and 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).

Accordingly, the case is remanded to the VBA AMC for further 
action as follows:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the VBA AMC.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

2.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), Veterans 
Benefits Act of 2003, Pub. L. 108-183 
,§ 701, 117 Stat. 2651, ___ (Dec. 16, 
2003) (codified at 38 U.S.C.A. § 5103), 
and any other applicable legal precedent.  
Such notice should specifically apprise 
the appellant of the evidence and 
information necessary to substantiate his 
claims and inform him whether he or VA 
bears the burden of producing or 
obtaining that evidence or information, 
and of the appropriate time limitation 
within which to submit any evidence or 
information.  38 U.S.C.A. § 5103(a) and 
(b) (West 2002); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

3.  The VBA AMC should contact the 
veteran and request that he identify all 
healthcare providers, VA and non-VA, 
inpatient and outpatient, who have 
treated him for his bilateral knee and 
low back disabilities during the past two 
years.  

He should be requested to complete and 
return the appropriate release forms so 
that VA can obtain any identified 
evidence.  All identified private 
treatment records should be requested 
directly from the healthcare providers.

Regardless of the veteran's response, the 
VBA AMC should obtain all outstanding VA 
treatment reports.  All information which 
is not duplicative of evidence already 
received should be associated with the 
claims file.

4.  If the VBA AMC is unable to obtain 
any of the relevant records sought, it 
shall notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  VCAA, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) 
(codified at 38 U.S.C. § 5103A(b)(2)).

5.  The VBA AMC should arrange for a VA 
special orthopedic examination of the 
veteran by an orthopedic surgeon or other 
available appropriate medical specialist 
including on a fee basis if necessary for 
the purpose of ascertaining the nature 
and extent of severity of his bilateral 
knee internal derangement and lumbosacral 
strain.

The claims file, copies of 38 C.F.R. §§ 
4.40, 4.45, 4.59, copies of the previous 
and amended criteria for rating spinal 
disabilities, and a separate copy of this 
remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination(s).  

The examiner must annotate the 
examination report(s) that the claims 
file was in fact made available for 
review in conjunction with the 
examination(s).  Any further indicated 
special studies must be conducted.  It is 
requested that the examiner address the 
following medical issues:

(a) Do the service-connected bilateral 
knee internal derangement and lumbosacral 
strain involve only the nerves, or do 
they also involve the muscles and joint 
structure?
(b) Do the service-connected bilateral 
knee internal derangement and lumbosacral 
strain cause weakened movement, excess 
fatigability, and incoordination, and if 
so, can the examiner comment on the 
severity of these manifestations on the 
ability of the appellant to perform 
average employment in a civil occupation?  
If the severity of these manifestations 
cannot be quantified, the examiner should 
so indicate.
(c) With respect to the subjective 
complaints of pain, the examiner is 
requested to specifically comment on 
whether pain is visibly manifested on 
movement of the joints, the presence and 
degree of, or absence of, muscle atrophy 
attributable to the service-connected 
bilateral knee internal derangement and 
lumbosacral strain, the presence or 
absence of changes in condition of the 
skin indicative of disuse due to the 
service-connected bilateral knee internal 
derangement and lumbosacral strain, or 
the presence or absence of any other 
objective manifestation that would 
demonstrate disuse or functional 
impairment due to pain attributable to 
the service-connected bilateral knee 
internal derangement and lumbosacral 
strain.


(d) The examiner is also requested to 
comment upon whether or not there are any 
other medical or other problems that have 
an impact on the functional capacity 
affected by the service-connected 
bilateral knee internal derangement and 
lumbosacral strain, and if such overlap 
exists, the degree to which the 
nonservice-connected problem(s) creates 
functional impairment that may be 
dissociated from the impairment caused by 
the service-connected bilateral knee 
internal derangement and lumbosacral 
strain.  If the functional impairment 
created by the nonservice-connected 
problem(s) cannot be dissociated, the 
examiner should so indicate.

Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale, and address the provisions of 
38 C.F.R. § 4.40, 4.45, 4.59, and the 
previous and amended criteria for rating 
spinal disabilities.

6.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the VBA AMC 
should review the requested examination 
reports and required medical opinions to 
ensure that they are responsive to and in 
complete compliance with the directives 
of this remand and if they are not, the 
VBA AMC should implement corrective 
procedures.  The Board errs as a matter 
of law when it fails to ensure 
compliance, and further remand will be 
mandated.  Stegall v. West, 11 Vet. 
App. 268 (1998).  

7.  After undertaking any further 
development deemed essential in addition 
to that specified above, the VBA AMC 
should readjudicate the claims of 
entitlement to increased evaluations for 
the service-connected bilateral knee 
internal derangement and lumbosacral 
strain.  The VBA AMC should document its 
consideration of the applicability of the 
criteria under 38 C.F.R. §§ 3.321(b(1), 
4.40, 4.45, 4.59 (2003), as well as the 
previous and revised criteria for rating 
spinal disabilities.

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claims 
for benefits, to include a summary of the evidence and 
applicable law and regulations pertinent to the claims 
currently on appeal.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for final appellate review, if in 
order.  By this remand, the Board intimates no opinion as to 
any final outcome warranted.  No action is required of the 
veteran until he is notified by the VBA AMC; however, the 
veteran is hereby notified that failure to report for any 
scheduled VA examination(s) without good cause shown may 
adversely affect the outcome of his claims for increased 
evaluations, and may result in their denial.  38 C.F.R. 
§ 3.655 (2003).



	                     
______________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



